                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                                                              FILED
                             MISSOULA DIVISION                                 DECO 6 2019
                                                                          Cter1<, U.s _ .
                                                                                       0
                                                                             District Of ~~trict Court
                                                                                  ••·    •viontana
                                                                                  •v11ssouta
UNITED STATES OF AMERICA,                              CR 19-43-M-DWM

                Plaintiff,

          vs.                                                ORDER

ALLAN ROY GOODMAN,

                Defendant.


      The Court having conducted in camera review of cooperating witnesses'

pre-sentence reports for Brady and Giglio material,

      IT IS ORDERED that on or before December 9, 2019, at 5:00 p.m., unless

already provided, the United States shall disclose to the defendant, in a reasonable

manner, the following information:

      (1)       Foley PSR: paragraphs 8-11, 21, 27, 42-46, 49-61, 63-65, 84- 90;

      (2)       Perrine Draft PSR: paragraphs 12-16, 23-26, 51-60, 64-75, 77-80,

100-104;

       (3)      Jellison PSI: Legal Status as set forth on page 1; Criminal History as

set forth on page 2; Defendant's Statement as set forth on page 5; Plea Agreement

as set forth on pages 6-8; Jellison PSI Questionnaire: Drug Use as set forth on

page 5;

                                            1
       (4)    Lamere PSI: Legal Status as set forth on page 1; Criminal History as

set forth on pages 2-3; Defendant's Statement as set forth on page 5;

Psychological Information and Chemical Use as set forth on page 6; Plea

Agreement as set forth on pages 7-8;

       (5)    Devereaux PSI: Legal Status as set forth on page 1; Criminal History

as set forth on page 2; Chemical Use as set forth on page 3; Plea Agreement as set

forth on pages 3-4.

       The government may summarize the information outlined above in a

reasonable format. References to other persons, family members, or information

implicating a third party's privacy right may be withheld. Insofar as this Order

requires the disclosure of mental health information, the government may provide

a simple summary stating the nature of the mental health issue, the relevant dates,

and any prescribed medications. Similarly, disclosure of a witness' drug use may

be limited to recent, admitted conduct.

       This Order merely requires the disclosure of the above information and does

not govern its admissibility at trial.

       DATED this       0 l--day ofDecember, 2019.



                                                                    cJi'*JL·M,
                                                          , District Judge
                                                          ·ct Court

                                          2
